202 P.3d 871 (2008)
345 Or. 418
Robert FERNANDEZ, Petitioner-Appellant, Petitioner on Review,
v.
Sharon BLACKETTER, Superintendent, Eastern Oregon Correctional Institution, Defendant-Respondent, Respondent on Review.
A135735, S056401.
Supreme Court of Oregon.
December 4, 2008.

ORDER DENYING MOTION TO WITHDRAW APPELLATE JUDGMENT AND ALLOWING TO WITHDRAW PREVIOUSLY FILED PETITION FOR REVIEW
Appellant moves the Court for order to withdraw appellate judgment and previously filed petition for review. Motion is denied as to the withdrawal of appellate judgment since it has not been issued. Motion to withdraw previously filed petition for review denied, 345 Or. 317, 195 P.3d 64, is allowed.
Corrected petition for review shall be deemed filed the date of this order.